94 F.3d 654
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.$650,285.00 U.S. CURRENCY, Defendant,andAlfredo Apodaca Villegas, aka:  Alfredo Alpodaca Villegas,Jr., Claimant-Appellant.
No. 95-56391.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 22, 1996.

Before BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Alfredo Apodaca Villegas appeals the district court's denial of both his Fed.R.Crim.P. 41(e) motion for the return of $650,285 whose forfeiture in 1989 went uncontested and his motion for reconsideration of that decision.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
We do not consider whether the district court properly exercised jurisdiction or applied the rule of  United States v. Cretacci, 62 F.3d 307 (9th Cir.1995), cert. denied, 116 S.Ct. 2528 (1996), to deny Villegas relief.  Were we to resolve both questions in Villegas' favor, his ultimate argument, that the Double Jeopardy Clause barred the forfeiture, would be foreclosed by the Supreme Court's recent decision in  United States v. Ursery, 116 S.Ct. 2135 (1996).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3